DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,706,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are obvious variants.
Instant Application
U.S. Patent No. 10,706,014
Claim 1:

A method, comprising: 

scanning a plurality of tree data structures corresponding to a plurality of files of a storage to identify a corresponding number of references associated with file segment data chunks included in the plurality of files; 



analyzing the plurality of scanned tree data structures corresponding to the plurality of files and chunk file metadata, wherein analyzing the plurality of scanned tree data structures corresponding to the plurality of files and the chunk file metadata comprises: 


identifying one or more file segment data chunks that are not referenced by the plurality of files of the storage based on an analysis of the corresponding scanned tree data structure associated with each file of the plurality of files, wherein the one or more file segment data chunk are identified as the one or more file segment data chunks that are not referenced by the plurality of files of the storage based on a corresponding reference count; and 




identifying fragmented chunk files to be combined together based at least in part on the one or more identified file segment data chunks; and 




combining file segment data chunks that are referenced by a group of files of the identified 


A system, comprising: a processor configured to: 

scan a plurality of tree data structures corresponding to a plurality of files of a storage to identify a corresponding number of references associated with file segment data chunks included in the plurality of files, wherein the plurality of tree data structures store corresponding metadata for the plurality of files;  

analyze the plurality of scanned tree data structures corresponding to the plurality of files and chunk file metadata, wherein to analyze the plurality of scanned tree data structures corresponding to the plurality of files and the chunk file metadata, the processor is configured to: 

identify one or more file segment data chunks that are not referenced by the plurality of files of the storage based on an analysis of the corresponding scanned tree data structure associated with each file of the plurality of files, wherein the one or more file segment data chunk are identified as the one or more file segment data chunks that are not referenced by the plurality of files of the storage based on a corresponding reference count, wherein the corresponding reference count indicates a number of tree data structures that reference a file segment data chunk;  and 

identify fragmented chunk files to be combined together based at least in part on the one or more identified file segment data chunks, wherein the fragmented chunk files are identified based on an amount of unreferenced data chunks included in a chunk file;  

combine file segment data chunks that are referenced by a group of files of the identified 

update the chunk file metadata with an update that concurrently reflects a removal of at least a portion of the one or more file segment data chunks that are not referenced by the group of files and the combination of the identified fragmented chunk files;  and 

a memory coupled to the processor and configured to provide the processor with instructions.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " wherein the corresponding reference count indicates a number of tree data structures that reference a file segment data chunk; wherein the fragmented chunk files are identified based on an amount of unreferenced data chunks included in a chunk file; and update the chunk file metadata with an update that concurrently reflects a removal of at least a portion of the one or more file segment data chunks that are not referenced by the group of files and the combination of the identified fragmented chunk files" of claims 1-19 of U.S. Patent No. 10,706,014 to arrive at the claims 2-21 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Allowable Subject Matter
Claims 2-21 would be allowable once the above Double Patenting rejection has been overcome. The primary reason for the pending allowance of claims 2, 14, and 21 is the inclusion of limitation(s) “analyzing the plurality of scanned tree data structures corresponding to the plurality of files and chunk file metadata, wherein analyzing the plurality of scanned tree data structures corresponding to the plurality of files and the chunk file metadata comprises: identifying one or more file segment data chunks that are not referenced by the plurality of files of the storage based on an analysis of the corresponding scanned tree data structure associated with each file of the plurality of files, wherein the one or more file segment data 
Claims 3-13 and 15-20 depend from claims 2 and 14 and would be allowable for the same reasons as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161